Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
All of the information disclosure statements (IDS) submitted have been acknowledged by the Examiner and have been taken into consideration.
Specification
The disclosure is objected to because of the following informalities:
Par. [0017], “HD map in generate” should be changed to “HD map to generate”.
Par. [0033], “vacating” should be changed to “vacates”.
Par. [0062], “the HD map (125)” should be changed to “the HD map (126)”.
Par. [0091], “second cyclic buffer (167)” should be changed to “second cyclic buffer (163)”. 
Par. [0102], “the second cyclic buffer (161)” should be changed to “the second cyclic buffer (163)”
Par. [0105], “cyclic buffers (161 and 163) can be are volatile” should be changed to “cyclic buffers (161 and 163) can be volatile”.
Appropriate correction is required.
Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15, line 5 recites “buffering the senor data”. For purposes of examination this is interpreted as “buffering the sensor data”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-8, & 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondello et al. (U.S. Patent Publication No. 2019/0302766).
Regarding claim 1, Mondello et al. teaches an autonomous vehicle, comprising: sensors configured to generate a sensor data stream during operations of the autonomous vehicle on a road; (Par. 0002; See "Autonomous driving vehicles (ADV) typically include many sensors to perform autonomous/driverless operations. In the case of an accident, collision, or near collision involving such a vehicle, reviewing the sensor data recorded just prior to and/or during the accident may assist the determination of the cause of the accident, and/or whether there may have been a vehicle failure.") an advanced driver assistance system configured to operate the autonomous vehicle on the road based on the sensor data stream, wherein the advanced driver assistance system is further configured to generate an accident signal in response to detection or prediction of an accident and generate a training signal in response to a fault in object detection, recognition, identification or classification; (Par. 0002; See "Autonomous driving vehicles (ADV) typically include many sensors to perform autonomous/driverless operations. In the case of an accident, collision, or near collision involving such a vehicle, reviewing the sensor data recorded just prior to and/or during the accident may assist the determination of the cause of the accident, and/or whether there may have been a vehicle failure.") a non-volatile memory; (Par. 0017; See "the black box controller 102 transfers the sensor data to a non-volatile storage device 112 for storage.") a first cyclic buffer having a capacity to buffer first sensor data generated by the sensors up to a first period of time; (Par. 0016; See "The cyclic buffers as referenced herein may also be circular buffers, circular queues, or ring buffers that include a data structure that use a single, fixed-size buffer as if it were connected end-to-end. The buffer structure readily buffers data streams. The reference to cyclic buffers as used herein references how the buffers are used. For example, the cyclic a second cyclic buffer having a capacity to buffer second sensor data generated by the sensors up to a second period of time that is longer than the first period of time, wherein the first cyclic buffer and the second cyclic buffer are configured to buffer the sensor data stream in parallel and cyclically within the capacity of the first cyclic buffer and the capacity of the second cyclic buffers respectively in absence of the accident signal and the training signal; and (Par. 0016; See "The cyclic buffers as referenced herein may also be circular buffers, circular queues, or ring buffers that include a data structure that use a single, fixed-size buffer as if it were connected end-to-end. The buffer structure readily buffers data streams. The reference to cyclic buffers as used herein references how the buffers are used. For example, the cyclic buffers are designed to be full as new data overwrites old data in a cyclic manner, ensuring that the buffer holds the latest set of data. The actual size of the first and/or the second cyclic buffers can vary within the scope of the invention. The actual number of cyclic buffers provided within a black box recorder may also vary within the scope of the invention.") a controller configured to copy the first sensor data from the first cyclic buffer into the non-volatile memory in response to the accident signal, and copy the second sensor data from the second cyclic buffer to the non-volatile memory in response to the training signal (Abstract; See "In response to the AI processor detecting an event, the AI processor instructs the black box controller to store the vehicle sensor data to the non-volatile storage; and the sensor data collected for a time period leading to the event and/or during the event is selected and stored in the nonvolatile storage.").
Regarding claim 2, Mondello et al. teaches wherein the sensors include a digital camera, a radar, a lidar, or an ultrasound sonar, or any combination thereof. (Par. 0012; See "The vehicle sensor data may further include, but is not limited to camera data, radar data, lidar data, sonar data, laser measurements, tire pressure monitoring, and vehicle operation system data.").
a data recorder of an autonomous vehicle, comprising: a non-volatile memory; (Par. 0002; See "Autonomous driving vehicles (ADV) typically include many sensors to perform autonomous/driverless operations. In the case of an accident, collision, or near collision involving such a vehicle, reviewing the sensor data recorded just prior to and/or during the accident may assist the determination of the cause of the accident, and/or whether there may have been a vehicle failure." & Par. 0017; See "the black box controller 102 transfers the sensor data to a non-volatile storage device 112 for storage.") a communication interface configured to receive a sensor data stream from sensors of the autonomous vehicle; (Pars. 0037-0039; See "The storage device 112 communications with the black box controller 102 may occur using a communication channel, which may use a PCie protocol, NVMe protocol, or other communication protocols. The black box controller 102 and the storage device 112 can be configured to communicate with each other using data storage management and usage commands. The black box controller 102 and/or a separate controller of the storage device 112 may run firmware to perform operations responsive to communications. Firmware in general is a type of computer program that provides control, monitoring and data manipulation of engineered computing devices. The firmware of the storage device or the black box controller may control the operations of operating the storage device, such as storing and accessing data, performing power management tasks, etc. The memory 106 may use volatile Dynamic Random-Access Memory (DRAM) for the holding of data stream sensor data and possibly instructions used by the controller 102 to improve the computation performance of the controller 102 DRAM is volatile in that it requires power to maintain the data/information stored therein, which data/information is lost immediately or rapidly when the power is interrupted.") a first cyclic buffer having a capacity to buffer first sensor data from the sensor data stream, the first sensor data generated during a first period of time; (Par. 0016; See "The cyclic buffers as referenced herein may also be circular buffers, circular queues, or ring buffers that include a data structure that use a single, fixed-size buffer as if it were connected end-to-end. The buffer structure readily buffers data streams. The reference to cyclic buffers as used herein references how the buffers are used. For example, the cyclic buffers are designed to be full as new data overwrites old data in a cyclic manner, ensuring that the buffer holds the a second cyclic buffer having a capacity to buffer second sensor data from the sensor data stream, the second sensor data generated during a second period of time that is longer than the first period of time, wherein the first cyclic buffer and the second cyclic buffer are connected to the communication interface to perform buffering concurrently and in parallel; and (Par. 0016; See "The cyclic buffers as referenced herein may also be circular buffers, circular queues, or ring buffers that include a data structure that use a single, fixed-size buffer as if it were connected end-to-end. The buffer structure readily buffers data streams. The reference to cyclic buffers as used herein references how the buffers are used. For example, the cyclic buffers are designed to be full as new data overwrites old data in a cyclic manner, ensuring that the buffer holds the latest set of data. The actual size of the first and/or the second cyclic buffers can vary within the scope of the invention. The actual number of cyclic buffers provided within a black box recorder may also vary within the scope of the invention.") a controller configured to: copy the first sensor data from the first cyclic buffer into the non-volatile memory in response to a signal of a first type; and (Abstract; See "In response to the AI processor detecting an event, the AI processor instructs the black box controller to store the vehicle sensor data to the non-volatile storage; and the sensor data collected for a time period leading to the event and/or during the event is selected and stored in the nonvolatile storage.") copy the second sensor data from the second cyclic buffer to the nonvolatile memory in response to a signal of a second type. (Abstract; See "In response to the AI processor detecting an event, the AI processor instructs the black box controller to store the vehicle sensor data to the non-volatile storage; and the sensor data collected for a time period leading to the event and/or during the event is selected and stored in the nonvolatile storage.").
Regarding claim 8, Mondello et al. teaches wherein signals of the first type indicate of accidents; and signals of the second type indicate training opportunities for an advanced driver assistance system of the vehicle. (Par. 0017; See "Movement/status sensors 108 of the ADV send signals to the Black Box Controller, when the movement/status sensors 108 detect a variation, or are triggered or activated. The 
Regarding claim 13, Mondello et al. teaches wherein both the first cyclic buffer and the second cyclic buffer are configured to buffering a common portion of the sensor data stream prior to receiving a signal of the first or second type. (Par. 0016; See "The cyclic buffers as referenced herein may also be circular buffers, circular queues, or ring buffers that include a data structure that use a single, fixed-size buffer as if it were connected end-to-end. The buffer structure readily buffers data streams. The reference to cyclic buffers as used herein references how the buffers are used. For example, the cyclic buffers are designed to be full as new data overwrites old data in a cyclic manner, ensuring that the buffer holds the latest set of data. The actual size of the first and/or the second cyclic buffers can vary within the scope of the invention. The actual number of cyclic buffers provided within a black box recorder may also vary within the scope of the invention.").
Regarding claim 14, Mondello et al. teaches wherein the common portion is generated by the sensors during a same period of time. (Par. 0044; See "Different portions of the data and instructions can be obtained from different centralized servers and/or peer-to-peer networks at different times and in different communication sessions or in a same communication session.")
a method, comprising: receiving, in a data recorder of an autonomous vehicle, a sensor data stream generated by sensors of the autonomous vehicle during operations of the autonomous vehicle on a road; (Par. 0002; See "Autonomous driving vehicles (ADV) typically include many sensors to perform autonomous/driverless operations. In the case of an accident, collision, or near collision involving such a vehicle, reviewing the sensor data recorded just prior to and/or during the accident may assist the determination of the cause of the accident, and/or whether there may have been a vehicle failure.") buffering the senor data stream into a first cyclic buffer of the data recorder and a second cyclic buffer of the data recorder in parallel and cyclically within a capacity of the first cyclic buffer and a capacity of the second cyclic buffer respectively, wherein: the capacity of the first cyclic buffer is configured to buffer up to a first segment of the sensor data stream, the first segment generated by the sensors in a first period of time; and the capacity of the second cyclic buffer is configured to buffer up to a second segment of the sensor data stream, the second segment generated by the sensors in a second period of time that is longer than the first period of time; (Par. 0016; See "The cyclic buffers as referenced herein may also be circular buffers, circular queues, or ring buffers that include a data structure that use a single, fixed-size buffer as if it were connected end-to-end. The buffer structure readily buffers data streams. The reference to cyclic buffers as used herein references how the buffers are used. For example, the cyclic buffers are designed to be full as new data overwrites old data in a cyclic manner, ensuring that the buffer holds the latest set of data. The actual size of the first and/or the second cyclic buffers can vary within the scope of the invention. The actual number of cyclic buffers provided within a black box recorder may also vary within the scope of the invention.") receiving, in the data recorder, an accident signal generated by an advanced driver assistance system detecting or predicting an accident; (Par. 0017; See "Movement/status sensors 108 of the ADV send signals to the Black Box Controller, when the movement/status sensors 108 detect a variation, or are triggered or activated. The movement/status sensors 108 may include one or more of inertia sensors, acceleration sensors, sudden activation of the braking system, failure of the engine or other components within the ADV, signals from the Advanced driver assistance systems (ADAS) or an autonomous computer that indicates an copying, in response to the accident signal, the first segment of the sensor data stream from the first cyclic buffer into a non-volatile memory; (Par. 0019; See "By using the AI processor 110 to analyze the sensor data and thus selectively determine when sensor data should be stored in the non-volatile storage device 112, endurance issues related to non-volatile storage are at least partially addressed by resulting in less write operations to the nonvolatile storage device 112.") receiving, in the data recorder, a training accident signal generated by the advanced driver assistance system detecting a fault in object detection, recognition, identification or classification; (Par. 0020; See "In one embodiment, the AI processor 110 includes a neural network trained to understand and/or determine whether the sensor data indicates an imminent or impending event of interest, such as a collision, nearby collision, or impact involving the vehicle or a nearby vehicle, and whether the event warrants having the sensor data written in the non-volatile storage device 112. For example, using machine learning techniques and/or pattern recognition techniques, an AI model can be established, e.g., from training examples and used by the AI processor 110 to perform some tasks, such as making a decision of whether or not to record the sensor data in the storage device 112.") copying, in response to the training signal, the second segment of the sensor data stream from the second cyclic buffer into the non-volatile memory (Par. 0019; See "By using the AI processor 110 to analyze the sensor data and thus selectively determine when sensor data should be stored in the non-volatile storage device 112, endurance issues related to non-volatile storage are at least partially addressed by resulting in less write operations to the nonvolatile storage device 112.").
Regarding claim 16, Mondello et al. teaches generating, by the sensors including a digital camera, a radar, a lidar, or an ultrasound sonar, or any combination thereof, the sensor data stream. (Par. 0012; See "The vehicle sensor data may further include, but is not limited to camera data, radar data, lidar data, sonar data, laser measurements, tire pressure monitoring, and vehicle operation system data.")
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-4 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello et al. (U.S. Patent Publication No. 2019/0302766) in view of Kroop et al. (U.S. Patent Publication No. 2018/0257643).
Regarding claim 3, Mondello et al. teaches the system of claim 1 (see above) but fails to teach wherein the advanced driver assistance system includes a map of the road and an artificial neural network; and the advanced driver assistance system is configured to generate the training signal in response to a mismatch between identification of an object in the map of the road and identification of a corresponding object via applying the sensor data stream in the artificial neural network.
Kroop et al. makes up for the deficiencies in Mondello et al. Kroop et al. teaches wherein the advanced driver assistance system includes a map of the road and an artificial neural network; and the advanced driver assistance system is configured to generate the training signal in response to a mismatch between identification of an object in the map of the road and identification of a corresponding object via applying the sensor data stream in the artificial neural network. (Par. 0045; See "In doing so, the sensor data 212 can be processed by a perception engine 215, which can analyze the sensor data 212 for objects of interest, such as any pedestrians, bicyclists, other vehicles, traffic signals, road signs, and the like. For example, the perception engine 215 can dynamically compare the sensor data 212 with sequential, on-board localization maps of the given region in which the SDV 200 operates, as described herein. The perception engine 215 can identify or otherwise mark the objects of interest, and provide object of interest data 219 to a prediction engine 220, which can predict whether each of the objects of interest present a hazard. For example, the prediction engine 220 can classify each the objects of interest, determine a path and/or velocity for each of the objects of interest, and determine whether the SDV 200 should proceed with caution, brake, weave, accelerate, change lanes, and the like." & Par. 0047; See "For 
Regarding claim 4, Mondello et al. fails to teach wherein after the training signal, the autonomous vehicle is configured to transmit the second sensor data from the non-volatile memory to a remote server that is configured to at least update the map of the road according to the second sensor data, the artificial neural network through machine learning using the second sensor data, or both the map and the artificial neural network.
Kroop et al. makes up for the deficiencies in Mondello et al. Kroop et al. teaches wherein after the training signal, the autonomous vehicle is configured to transmit the second sensor data from the non-volatile memory to a remote server that is configured to at least update the map of the road according to the second sensor data, the artificial neural network through machine learning using the second sensor data, or both the map and the artificial neural network. (Par. 0048; See "Specifically, the prediction engine 220 can submit an object inquiry 222 to the teleassistance module 225 in order to resolve the indeterminate object. In certain examples, the prediction engine 220 can attempt to classify objects of interest in accordance with a certainty threshold. If the certainty threshold is not met, then the prediction engine 220 can transmit the object inquiry 22 to the teleassistance module 225." & Par. 0093; See "The memory 761 may also store teleassistance instructions 766 that the processing resources 710 can execute to identify detection or object anomalies, and transmit teleassistance inquiries 719 to a backend transport system or teleassistance system over the network 780, and receive a resolution response 784 in return. Execution of the instructions 762, 764, 766 can cause the processing resources 710 to process the resolution response 784 accordingly to resolve the detected anomaly. Thereafter, the processing resources 
Regarding claim 17, Mondello et al. teaches the method of claim 15 (see above) and transmitting, after the training signal, the second segment of the sensor data stream from the non-volatile memory to a remote server; (Par. 0044; See "A tangible, non-transitory computer storage medium can be used to store software and data which, when executed by a data processing system, causes the system to perform various methods. The executable software and data may be stored in various places including for example volatile RAM, non-volatile memory and/or media as described herein. Portions of this software and/or data may be stored in any one of these storage devices. Further, the data and instructions can be obtained from centralized servers or peer-to-peer networks. Different portions of the data and instructions can be obtained from different centralized servers and/or peer-to-peer networks at different times and in different communication sessions or in a same communication session. The data and instructions can be obtained in their entirety prior to the execution of the applications. Alternatively, portions of the data and instructions can be obtained dynamically, just in time, when needed for execution. Thus, it is not required that the data and instructions be on a machine-readable medium in their entirety at a particular instance of time.") but fails to teach wherein the fault includes a mismatch between an object identification provided in a map of the road and an object identification made through applying the sensor data stream in an artificial neural network of the advanced driver assistance system of the autonomous vehicle; and the method further comprises: updating, using the second segment of the sensor data stream, the map of the road according to the second sensor data, the artificial neural network through machine learning using the second sensor data, or both the map and the artificial neural network.
Kroop et al. makes up for the deficiencies in Mondello et al. Kroop et al. teaches wherein the fault includes a mismatch between an object identification provided in a map of the road and an object identification made through applying the sensor data stream in an artificial neural network of the advanced driver assistance system of the autonomous vehicle; and the method further comprises: (Par. 0045; See "In doing so, the sensor data 212 can be processed by a perception engine 215, which can  updating, using the second segment of the sensor data stream, the map of the road according to the second sensor data, the artificial neural network through machine learning using the second sensor data, or both the map and the artificial neural network (Par. 0048; See "Specifically, the prediction engine 220 can submit an object inquiry 222 to the teleassistance module 225 in order to resolve the indeterminate object. In certain examples, the prediction engine 220 can attempt to classify objects of interest in accordance with a certainty threshold. If the certainty threshold is not met, then the prediction engine 220 can transmit the object inquiry 22 to the teleassistance module 225." & Par. 0093; See "The memory 761 may also store teleassistance instructions 766 that the processing resources 710 can execute to identify detection or object anomalies, and transmit teleassistance inquiries 719 to a backend transport system or teleassistance system over the network 780, and receive a resolution response 784 in return. Execution of the instructions 762, 764, 766 can cause the processing resources 710 to process the resolution response 784 accordingly to resolve the 
Mondello et al. and Kroop et al. are both directed to autonomous driving vehicles and are obvious to combine because Mondello et al. is improved with map data and comparison between sensor data and map data within Kroop et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Mondello et al. in view of Kroop et al.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello et al. (U.S. Patent Publication No. 2019/0302766) in view of Kroop et al. (U.S. Patent Publication No. 2018/0257643) in further view of Gortsas (U.S. Patent Publication No. 2020/0175787).
Regarding claim 5, Mondello et al. and Kroop et al. fail to teach wherein the first sensor data is entirely generated by the sensors prior to the accident signal; and the second sensor data includes a first portion that is generated by the sensors prior to the training signal and a second portion that is generated by the sensors during the predetermined period of time after the training signal.
Gortsas makes up for the deficiencies in Mondello et al. and Kroop et al. Gortsas teaches wherein the first sensor data is entirely generated by the sensors prior to the accident signal; and the second sensor data includes a first portion that is generated by the sensors prior to the training signal and a second portion that is generated by the sensors during the predetermined period of time after the training signal. (Par. 0040; See "If a collision or an imminent collision is recognized in step 25, in following step 26, the data presently located in the ring buffer are thus frozen so that they are secured against updating, deletion, or modification. Alternatively, it is also possible that the data to be continuously stored in step 24 are written into a volatile memory, for example, also a ring buffer, and if a collision was recognized or an imminent collision situation was recognized in step 25, the data of the volatile memory 
Regarding claim 6, Mondello et al. and Kroop et al. fail to teach wherein the controller is further configured to: stop, in response to the accident signal, buffering data from the sensor data stream into the first cyclic buffer before at least a portion of the first sensor data is copied from the first cyclic buffer into the non-volatile memory; continue, for a predetermined period of time, buffering data from the sensor data stream into the second cyclic buffer before stop buffering further data from the sensor data stream into the second cyclic buffer, in response to the training signal.
Gortsas makes up for the deficiencies in Mondello et al. and Kroop et al. Gortsas teaches wherein the controller is further configured to: stop, in response to the accident signal, buffering data from the sensor data stream into the first cyclic buffer before at least a portion of the first sensor data is copied from the first cyclic buffer into the non-volatile memory; continue, for a predetermined period of time, buffering data from the sensor data stream into the second cyclic buffer before stop buffering further data from the sensor data stream into the second cyclic buffer, in response to the training signal. (Par. 0040; See "If a collision or an imminent collision is recognized in step 25, in following step 26, the data presently located in the ring buffer are thus frozen so that they are secured against updating, deletion, or modification. Alternatively, it is also possible that the data to be continuously stored in step 24 are written into a volatile memory, for example, also a ring buffer, and if a collision was recognized or an imminent collision situation was recognized in step 25, the data of the volatile memory are written into a nonvolatile memory and thus also protected against modification such as deletion, overwriting, or modification.")
Mondello et al., Kroop et al., and Gortsas are directed to autonomous driving vehicles and are obvious to combine because Mondello et al. is improved with data storing techniques in response to signals within Gortsas which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed .
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello et al. (U.S. Patent Publication No. 2019/0302766) in view of  Gortsas (U.S. Patent Publication No. 2020/0175787).
Regarding claim 9, Mondello et al. teaches the system of claim 7 (see above) but fails to teach wherein in response to the signal of the first type, the controller is configured to stop buffering data from the sensor data stream into the first cyclic buffer before at least a portion of the first sensor data is copied from the first cyclic buffer into the non-volatile memory.
Gortsas makes up for the deficiencies in Mondello et al. Gortsas teaches wherein in response to the signal of the first type, the controller is configured to stop buffering data from the sensor data stream into the first cyclic buffer before at least a portion of the first sensor data is copied from the first cyclic buffer into the non-volatile memory. (Par. 0040; See "If a collision or an imminent collision is recognized in step 25, in following step 26, the data presently located in the ring buffer are thus frozen so that they are secured against updating, deletion, or modification.")
Regarding claim 10, Mondello et al. fails to teach wherein in response to the signal of the second type, the controller is configured to continue, for a predetermined period of time, buffering data from the sensor data stream into the second cyclic buffer before stop buffering further data from the sensor data stream into the second cyclic buffer.
Gortsas makes up for the deficiencies in Mondello et al. Gortsas teaches wherein in response to the signal of the second type, the controller is configured to continue, for a predetermined period of time, buffering data from the sensor data stream into the second cyclic buffer before stop buffering further data from the sensor data stream into the second cyclic buffer. (Par. 0040; See "If a collision or an imminent collision is recognized in step 25, in following step 26, the data presently located in the ring buffer are thus frozen so that they are secured against updating, deletion, or modification. Alternatively, it is also possible that the data to be continuously stored in step 24 are written into a volatile memory, for example, also a ring buffer, and if a collision was recognized or an imminent collision situation was 
Regarding claim 11, Mondello et al. fails to teach wherein the first sensor data is entirely generated by the sensors prior to the signal of the first type; and the second sensor data includes a first portion that is generated by the sensors prior to the signal of the second type and a second portion that is generated by the sensor during the predetermined period of time after the signal of the second type.
Gortsas makes up for the deficiencies in Mondello et al. Gortsas teaches wherein the first sensor data is entirely generated by the sensors prior to the signal of the first type; and the second sensor data includes a first portion that is generated by the sensors prior to the signal of the second type and a second portion that is generated by the sensor during the predetermined period of time after the signal of the second type. (Par. 0040; See "If a collision or an imminent collision is recognized in step 25, in following step 26, the data presently located in the ring buffer are thus frozen so that they are secured against updating, deletion, or modification. Alternatively, it is also possible that the data to be continuously stored in step 24 are written into a volatile memory, for example, also a ring buffer, and if a collision was recognized or an imminent collision situation was recognized in step 25, the data of the volatile memory are written into a nonvolatile memory and thus also protected against modification such as deletion, overwriting, or modification.")
Regarding claim 12, Mondello et al. fails to teach claim 11, which claim 12 depends on, but teaches wherein the first and second cyclic buffers are volatile memories; and the non-volatile memory includes NAND flash memory. (Par. 0014; See "Alternatively or in combination, the sensor data can be held in a cyclic buffer implemented with volatile memory. The vehicle sensor data stored in the volatile buffer would not be compressed, or in an alternative embodiment could be compressed using a lossless compression or a less lossy compression- to preserve data quality." & Par. 0035; See "The Non-volatile storage device 112 may be implemented via various techniques, such as memory cells in an integrated circuit. The storage media of the storage device 112 is non-volatile in that no power is required to maintain 
Mondello et al. and Gortsas are both directed to autonomous driving vehicles and are obvious to combine because Mondello et al. is improved with data storing techniques in response to signals within Gortsas which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Mondello et al. in view of Gortsas.
Claims 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mondello et al. (U.S. Patent Publication No. 2019/0302766) in view of Verhaeghe et al. (U.S. Patent Publication No. 2019/0146930).
Regarding claim 18, Mondello et al. fails to teach partitioning the non-volatile memory into a first area and a second area, wherein the second segment of the sensor data stream is copied into the second area in response to the training signal; organizing the first area into a plurality of slots, each sufficient to store entire content of the first cyclic buffer; and maintaining, in the slots, a plurality of data stream segments copied from the first cyclic buffer as responses to most recent accident signals generated by the advanced driver assistance system of the autonomous vehicle.
Verhaeghe et al. makes up for the deficiencies in Mondello et al. Verhaeghe et al. teaches partitioning the non-volatile memory into a first area and a second area, wherein the second segment of the sensor data stream is copied into the second area in response to the training signal; (Par. 0033; See "The memory 280 may comprise a semiconductor memory device. Semiconductor memory devices include volatile memory devices, such as dynamic random access memory ("DRAM") or static random  organizing the first area into a plurality of slots, each sufficient to store entire content of the first cyclic buffer; (Par. 0024; See "Alternatively, the command may indicate to the storage device that data sent along with the command (such as in the payload of the command or in a communication associated with the command) be stored in the event partition. As another example, the host device 100 may analyze the centrifugal force of the vehicle to determine whether the centrifugal force exceeds a predetermined amount. In response to determining that the centrifugal force exceeds the predetermined amount (e.g., the car was driving erratically or collided with another vehicle), the host device 100 may order to storage device 120 to create a separate recording or file of the event.") and maintaining, in the slots, a plurality of data stream segments copied from the first cyclic buffer as responses to most recent accident signals generated by the advanced driver assistance system of the autonomous vehicle (Pars. 0050-0051; See "At 306, it is determined whether an event has occurred. As discussed above, determination of an event may be based on the sensor data or may be independent of the sensor data. In response to determining that an event has not occurred, flow diagram 300 moves back to 302. In this regard, the host device may iteratively determine whether the event has occurred in the sensor data. More specifically, after the host device 100 has sent a first set of sensor data to the storage device 120 for storage in a file in the user partition, the host device 100 may determine whether the event has occurred in a second set of sensor data (which may be generated subsequent to the first set of sensor data). In the event that the event has occurred in the second set of sensor data, the host device 100 may command the storage device 120 of the event, thereby resulting in the file (which includes the first set of sensor data stored therein) being designated as part of the event partition, as discussed in more detail below. In response to determining that an event has occurred, at 308, the host device 100 may generate a command to instruct the storage 
Regarding claim 20, Mondello et al. fails to teach organizing the second area into a plurality of slots, each sufficient to store entire content of the second cyclic buffer; storing priority indicators of data stored in the slots; and selecting a selected slot from the plurality of slots in the second area in response to the training signal based on the priority indicators and a priority indicator associated with the training signal, wherein the second segment is copied from the second cyclic buffer into the selected slot in the second area.
Verhaeghe et al. makes up for the deficiencies in Mondello et al. Verhaeghe et al. teaches organizing the second area into a plurality of slots, each sufficient to store entire content of the second cyclic buffer; (Par. 0024; See "Alternatively, the command may indicate to the storage device that data sent along with the command (such as in the payload of the command or in a communication associated with the command) be stored in the event partition. As another example, the host device 100 may analyze the centrifugal force of the vehicle to determine whether the centrifugal force exceeds a predetermined amount. In response to determining that the centrifugal force exceeds the predetermined amount (e.g., the car was driving erratically or collided with another vehicle), the host device 100 may order to storage device 120 to create a separate recording or file of the event.") storing priority indicators of data stored in the slots; (Par. 0046; See "The memory 280 may comprise a single partition or multiple partitions. In one particular embodiment, the memory 280 may be divided into multiple partitions, such as two or more logical and/or physical partitions. One, some or all of the partitions in memory 280 may have independent master boot records and file system tables. The controller 250 may have a first set of rules to control a first partition and a second set of rules to control a second partition. For example, the memory 280 may comprise one or more user partitions 285 and one or more non-user partition (such as one or more event partitions 290). As discussed in more detail below, the rules to control the user partition are different from the rules to control the event partition (such as the rules for writing to and/or deleting files designated as part of the user partition may be different than the rules for writing to and/or deleting files designated as part of the event  and selecting a selected slot from the plurality of slots in the second area in response to the training signal based on the priority indicators and a priority indicator associated with the training signal, wherein the second segment is copied from the second cyclic buffer into the selected slot in the second area (Pars. 0048-0049; See "The event partition(s) 290 may be configurable in size, support specialized data deletion functionality and support unique file transfer methods. For example, the controller 250 may control the event partition 290 under a set of rules that determine when a file is designated as part of the event partition 290 and/or determine when to delete the file within the event partition 290. As discussed in more detail below, two example modes of file deletion include Write Only Read Many (WORM) and Time Erase Read Many (TERM). Further, the event partition 290 may support use of password lock. Of course, in practice, the host device 100 and storage device 120 can have fewer or different components than the ones shown in FIGS. 2A-B. As discussed above, an event may be determined. In response to determination of the event, the file may be designated as part of the event partition 290. FIG. 3 is a flow diagram 300 of a method of an embodiment for the host device 100 to determine whether an event has occurred. At 302, the sensor data is received. As discussed above, the sensor data may comprise data generated by the sensor and/or has been derived from the data generated by the sensor. At 304, the sensor data is sent to the storage device for storage.")
Mondello et al. and Verhaeghe et al. are both directed to data storing techniques and are obvious to combine because Mondello et al. is improved with the partitioning to multiple storage devices having multiple slots in Verhaeghe et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Mondello et al. in view of Verhaeghe et al.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mondello et al. (U.S. Patent Publication No. 2019/0302766) in view of Verhaeghe et al. (U.S. Patent Publication No. 2019/0146930) in further view of Nix (U.S. Patent Publication No. 2014/0049646).
Regarding claim 19, Mondello et al. and Verhaeghe et al. fails to teach copying data from the first cyclic buffer into a slot selected from the plurality of slots according to a round robin scheme.
Nix makes up for the deficiencies in Mondello et al. and Verhaeghe et al. Nix teaches copying data from the first cyclic buffer into a slot selected from the plurality of slots according to a round robin scheme. (Par. 0036; See "The buffering process 60 operates in round-robin fashion as follows: initially, at step 60A, the BP is set to the second buffer segment 30M2 and for the next three seconds the process 60 monitors the CAN bus 20 for any pre-event data and writes the pre-event data to the first buffer segment 30Ml. After three seconds have elapsed, control passes to step 60B where the BP is set to the first buffer segment 30Ml and for the next three seconds the process 60 monitors the CAN bus 20 for any pre-event data and writes the pre-event data to the second buffer segment 30M2. After three seconds have elapsed, control passes back to step 60A to repeat the process.")
Mondello et al., Verhaeghe et al., and Nix are directed to data storing techniques and are obvious to combine because Mondello et al. is improved with the round-robin scheme taught within Nix which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Mondello et al. in view of Verhaeghe et al. in further view of Nix. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:00am-7:00pm (EST) Monday-Thursdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
4/28/2021
/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661